—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered November 16, 1995, convicting him of murder in the second degree (two counts) and attempted murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon review of the record, we are satisfied that the defendant received the effective assistance of counsel (see, People v Rivera, 71 NY2d 705).
Moreover, the imposition of consecutive sentences was not illegal since the record supports the finding that the crimes of which the defendant was convicted were not committed through a single act (see, People v Williams, 180 AD2d 774).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Santuccí, Krausman and Florio, JJ., concur.